Citation Nr: 0519950	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-02 598A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension on account of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1969.  

This appeal arises from an October 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied special monthly 
pension on account of being housebound.  

In September 2002, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in November 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claim has been returned to the Board.  The RO 
completed the actions ordered in the November 2003 remand.  
The claim is now ready for further appellate review.  Stegall 
v. West, 11  Vet. App. 268 (1998).  


FINDING OF FACT

The veteran does not have a single permanent disability rated 
as 100 percent disabling, nor do his disabilities 
substantially confine him to his dwelling, the immediate 
premises, a ward or clinical area of an institution.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension on 
account of being housebound have not been met. 38 U.S.C.A. §§ 
1502, 1521 (West 2002); 38 C.F.R. §§ 3.351 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The RO denied the veteran's claim for special monthly pension 
on account of being housebound in an October 2000 rating 
decision, prior to the passage of VCAA.  In March 2004, VA 
sent the veteran a letter and informed him of the status of 
his claim, what evidence VA would be responsible for 
obtaining, and what evidence was necessary to support his 
claim for housebound benefits.  The veteran was asked to 
inform VA of any evidence which would support his claim and 
to submit any evidence in his possession.  A supplemental 
statement of the case was issued to the veteran in February 
2005.  It included the new regulations outlining the 
provisions of the VCAA.  Any defect in failing to notify the 
veteran of VCAA prior to the original rating decision denying 
his claim has been cured.  

VA obtained the veteran's VA records, afforded him a hearing, 
and a VA examination.  The veteran has been furnished all the 
intended benefits of VCAA.  See generally Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Increased pension is payable 
to a veteran by reason of need for aid and attendance or by 
reason of being housebound.  38 C.F.R. § 3.351(a)(1) (2004).  

Housebound, or permanent and total plus 60 percent: 
disability pension.  The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C.A. § 1521 and who 
is not in need of regular aid and attendance shall be as 
prescribed in 38 U.S.C.A. § 1521(e) if, in addition to having 
a single permanent disability rated as 100 percent disabling 
under the Schedule for Rating Disabilities (not including 
ratings based upon unemployability under 38 C.F.R. § 4.17 of 
this chapter), the veteran:
	(1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or 	(2) Is "permanently housebound" by 
reason of disability or disabilities.  This requirement is 
met when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d)(1)&(2) (2004).  

Factual Background and Analysis.  In July 1996 the RO granted 
non-service connected VA pension benefits.  The basis for the 
award was a June 1996 VA examination report which included 
diagnoses of marked degenerative joint disease of the 
cervical spine (status post laminectomy), degenerative joint 
disease of the thoracic and lumbar spine, sacralization of 
L5, chronic cervical strain and status post laceration of the 
right Achilles tendon with repair.  The RO assigned 20 
percent disability ratings for both the degenerative joint 
disease of the cervical and lumbar spines.  Noncompensable 
ratings were assigned for post-traumatic stress disorder and 
drug dependence.  

The veteran submitted his claim for additional special 
monthly pension in September 2000.  He asserted he was 
housebound.  He indicated he was suffering from 
schizophrenia, bi-polar disorder, degenerative joint disease, 
a back condition, and residuals of a stroke with partial 
paralysis of the right side.  

March 2002 VA records reveal the veteran was alert, 
cooperative and oriented.  He was able to walk without a 
device.  He had a right antalgic gait that was wide based and 
leaned to one side.  

The veteran was hospitalized at the Coatesville VA in April 
2002 for treatment of chronic drug addiction.  The veteran 
had a thirty year history of opiate abuse.  When the veteran 
was discharged in May 2002 the discharge summary included the 
following diagnoses: opioid dependence continuous, episodic 
cocaine abuse, methadone dependence, bipolar disorder, 
nicotine dependence, chronic obstructive pulmonary disease, 
tinea pedis, chronic low back pain, and hepatitis C antibody.   

The veteran appeared and gave testimony before the 
undersigned Veterans Law Judge in April 2002.  The veteran 
stated he was going to NA meetings once a day.  (T-6).  When 
asked what the longest period was that he had been confined 
to his house, he answered five or six days.  (T-7).  
Sometimes he had trouble with his lower spine which caused 
him to have to crawl up and down the steps.  He reported that 
the cause of his recent admission to the hospital was due to 
suicidal ideas.  (T-8).  The veteran stated he did go 
shopping at certain times.  (T-12).  He could walk a couple 
of blocks, but with excruciating pain.  (T-13).  He had gone 
to a movie two and one half months ago.  (T-14).  

The veteran was afforded a VA examination in February 2003 to 
determine if any of his disabilities caused him to be 
restricted to his home or immediate premises.  The claims 
folder was available and reviewed by the VA examiner.  The 
only medical disorder that the veteran had which might make 
him housebound was that of post surgical residuals of a 
laminectomy in 1983.  The surgery was for compressive 
myelopathy.  In December 2002 VA neurology clinic records 
reveal the veteran had normal muscle strength, capability of 
walking tandem, and a gait characterized by circumduction of 
both legs.  At the examination in February 2003 there was 
hyperreflexia of the right lower limb deep tendon reflexes 
with no impairment of muscle strength of the lower limbs.  
There was no abnormality of gait that would cause the veteran 
to be restricted to his home or its immediate premises.  No 
disorder that would cause the veteran to be housebound was 
found.  

The veteran's degenerative joint disease of the cervical and 
lumbar spines has been rated as 20 percent disabling.  The 
Schedule for Rating Disabilities provides a 100 percent 
schedular rating for the diseases of the spine only when 
there is unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243 (2004).  The 
veteran's bipolar disorder is being treated with medication, 
and the veteran has been reported to be alert and oriented.  
The veteran's suicidal ideation is indicative of only a 70 
percent rating based on the rating criteria.  38 C.F.R. 
§ 4.130, Diagnostic Code 9432 (2004).  The VA examiner in 
February 2003 did not find any disorder which would cause the 
veteran to be confined to his home or immediate premises.  It 
is not shown that the veteran has a single permanent 
disability rated as 100 percent disabling, the threshold 
requirement for qualification for pension benefits at the 
housebound rate.

Since having a single disability which is evaluated as 100 
percent disabling is a threshold requirement for an increased 
pension benefit based on housebound status, see 38 U.S.C.A. § 
1521(e) and 38 C.F.R. § 3.351(d), it is apparent that the 
basic requirements for special monthly pension on account of 
being housebound have not been met.  In light of the 
appellant's inability to meet the threshold requirement of 
section 3.351(d), it is unnecessary to address the provisions 
of paragraph (d)(1) or (d)(2).  Turco v. Brown, 9 Vet. App. 
222, 225 (1996).  


ORDER

Special monthly pension on account of being housebound is 
denied.  




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


